    Case:
     Case 18-60868    Document: 00515866295
          3:18-cv-00171-CWR-FKB               Page:Filed
                                   Document 240-1    1 05/18/21
                                                         Date Filed:Page
                                                                     05/18/2021
                                                                         1 of 1




                     United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
ġ                       ġ                                    ġ
LYLE W. CAYCE           ġ                                            TEL. 504-310-7700
CLERK                   ġ                                         600 S. MAESTRI PLACE,
                        ġ                                                 Suite 115
                                                                 NEW ORLEANS, LA 70130

                                  May 18, 2021


Mr. Arthur S. Johnston III
Southern District of Mississippi, Jackson
United States District Court
501 E. Court Street
Suite 2.500
Jackson, MS 39201

       No. 18-60868         Jackson Women’s Health v. Dobbs
                            USDC No. 3:18-CV-171


Dear Mr. Johnston,
Enclosed is a copy of the Supreme Court order granting certiorari.


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk



                                      By: _________________________
                                      Stacy M. Carpenter, Deputy Clerk
